Title: To Thomas Jefferson from Isaac Ledyard, 29 [March] 1798
From: Ledyard, Isaac
To: Jefferson, Thomas


          
            Sir
            NYork 29th. Apl. [i.e., Mch.] 1798
          
          After waiting a long time for further materials, the Travels of my kinsman are now prepared for the Press. The honor which you did me to hand me his Letters to you for publication, & the great respect with which he speaks of you in other Letters of this Compilation, make all the direct authority I have to transmit herewith several Subscription Proposals with the hope that it may be convenient to you to direct some of them to proper persons in the Southern States
          Altho: this publication has been loudly called for from almost every part of the Union, yet as (from the infant state of the taste & literature in America) no worthy Edition has yet paid the Author or Compiler, I am obliged to take security in a Subscription against too inconvenient a loss
          You see Sir I take the liberty to address you as a philosopher & literary man, not as Vice President of the United States, fully persuaded that were you in the highest Trust which those States can give, & which has been the ardent wish of the virtuous & undeluded, these qualities would still maintain thier undiminished estimation in your mind, On them I rely for pardon for this confident intrusion and beg leave further to subscribe it with the utmost Respect & Esteem
          Sir Your Obedt. & very humble Servt.
          
            Isaac Ledyard
          
        